MEMORANDUM **
Adela Morales-Jimenez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of *435discretion, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), we deny the petition for review.
The BIA did not abuse its discretion in denying Morales-Jimenez’s motion to reopen as untimely because the motion was filed more than 20 months after the BIA’s June 10, 2005 order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2), and Morales-Jimenez failed to establish that she acted with the due diligence required for equitable tolling, see Iturribarria, 321 F.3d at 897 (equitable tolling available where a “petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.